DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.

Response to Amendment
Claim 1 has been amended, while claim 25 has been newly added. Claims 21-24 remain withdrawn (nonelected invention). Claims 1-25 are pending with claims 1-20 and 25 being considered in the present Office action.

Claim 1 defines the galvanic cell as comprising the first reservoir and that the first reservoir is external to the galvanic cell; however, it seems physically impossible that the reservoir can be both a part of the galvanic cell but also external to the galvanic cell considering it is part of the galvanic cell. The instant specification (i.e., instant published para. [0053]) describes the first reservoir as a separate tank from the negative electrode compartment which allows for a decrease in the size of the battery. In view of the foregoing, the claimed limitations are interpreted such that the first reservoir is housed outside the negative electrode compartment. 

Applicant’s arguments with respect to Gordon II are not persuasive; the 102 rejections are maintained. Further, upon further consideration a new ground of rejection is presented in view of new art.

Applicant’s arguments with respect to Chen (and the other references) are persuasive; however, upon further consideration a new ground of rejection is necessitated by amendment (i.e., a first reservoir external to the galvanic cell).

Response to Arguments
Applicant argues (e.g., in the 2nd declaration and Remarks, 20 May 2022) the prior art (Gordon II) does not teach the negative electrode compartment is in passive fluid communication with a first reservoir because Gordon II does not explicitly teach compartment 26 is heated or made from a material unreactive to highly reactive liquid alkali metal. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., heating of the first reservoir or specific material of the first reservoir) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant’s argument that Gordon II does not suggest the liquid alkali metal itself leaves or enters compartment 26 through conduit 27, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. It is noted that the reservoir in Gordon II is described as housing gas or liquid materials (see e.g., para. [0055]). Further, there is no structural barrier preventing the passive flow of the liquid alkali metal to the reservoir. Finally, there is no structural difference between the claimed invention and the prior art. Thus, the structure of Gordon is capable of performing the intended use.
Additionally, the limitation “the liquid alkali metal passively flows between the negative electrode compartment and the first reservoir as the galvanic cell charges and discharges” is a manner in which the device operates, which does not differentiate the apparatus from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114, II. Alternatively, the limitation (the liquid alkali metal passively flows between the negative electrode compartment and the first reservoir as the galvanic cell charges and discharges) may also be considered a function. Where the claimed and prior art products are identical or substantially identical in structure or composition a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I. In this case, the prior art teaches all the structural limitations of the claimed device. Specifically, the connection of conduit 27 between negative electrode compartment 16 and external reservoir 26, which provides the passageway for liquid alkali metal 17 to passively flow between the negative electrode compartment 16 and the first reservoir 26 as the cell operates. In view of the foregoing the 102 rejections over Gordon II are maintained. 

Regardless of the above position, a new rejection is included in this Office action to directly address applicant’s concerns (i.e., heating of the reservoir and material thereof, as well as explicit movement of liquid alkali through the conduit between the negative electrode compartment and first reservoir) although the features are not positively recited in the claims (or are functional in nature).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5, 7, 8, 15, 20, and 25 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Gordon et al. (US 2012/0141856), hereafter Gordon II.
Regarding Claims 1-2 and 20, Gordon II teaches a rechargeable battery comprising one or more galvanic cells (Figs. 1 and 5) comprising: a negative electrode compartment 16 housing a negative electrode active material 17, wherein the negative electrode active material consists of a liquid alkali metal wherein the alkali metal is selected from the group consisting of molten sodium and molten sodium alloys, and the negative electrode compartment is in passive fluid communication with a first reservoir 26 external to the negative electrode compartment 16 such that the liquid alkali metal passively flows between the negative electrode compartment and the first reservoir as the galvanic cell charges or discharges (see the Response to Arguments section for more details); a positive electrode compartment 11 housing a mixture of a positive electrode active material 13 and a positive electrolyte 14, wherein the positive electrode active material 13 comprises elemental sulfur and/or Na2Sx depending on the charge state of the galvanic cell, wherein x has a value between 1 and 32, the positive electrolyte 14 comprises a polar organic solvent 14 that partially or completely dissolves the Na2Sx (see e.g., para. [0012], [0016], and the positive electrode compartment 11 is in fluid communication with a pump (i.e., valve or other regulating mechanism, see e.g., para. [0037]) and a second reservoir 35 such that the pump may circulate the positive electrode active material and positive electrolyte between the second reservoir and the positive electrode compartment during charge or discharge of the galvanic cell; and a sodium ion conductive ceramic membrane 15 separating the negative electrode compartment from the positive electrode compartment, see e.g., paras.[0030]-[0063].
Regarding Claim 3, Gordon II teaches a heat source 230 for maintaining the temperature of the membrane, negative electrode active material, and positive active material and positive electrolyte from 100 °C to 200 °C, see e.g., para. [0063], [0070].
Regarding Claim 5, Gordon II teaches a NaSICON membrane, see e.g., Fig. 1.
Regarding Claims 7-8, Gordon II teaches the polar organic solvent comprises one or more polar protic solvents, the polar protic solvent is selected from a primary amide and a secondary amide (e.g., foramide acetamide,, methyl formamide, methylacetamide, etc, see e.g., para. [0013]).
Regarding Claim 15, Gordon II teaches a positive electrode current collector 8 in the positive electrode compartment 11 and electrically connected to the positive electrode active material 13, see e.g., para. [0039], [0072].
Regarding Claim 25, Gordon II teaches a negative electrode current collector 23 in the negative electrode compartment 16 and electrically connected to the negative electrode active material 17, see e.g., para. [0061], and Fig.2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon II in view of Lu et al. (“Advanced intermediate-temperature Na–S battery”, Energy Environ. Sci., 2013, 6, 299–306, of record), hereinafter Lu.
Regarding Claims 17-18, Gordon II teaches the positive electrolyte comprises a polar organic solvent (e.g., tetraglyme, diglyme), but does not consider salts (e.g., NaI) for the sodium sulfur battery, as required by instant claims 17 and 18. However, Lu specifically uses NaI in tetraglyme to increase ionic conductivity of the solvent, allowing for higher cathode utilization rates and cell capacity, see e.g., Lu page 301 left column, and page 303 right column to page 304 left column. Thus, it would be obvious to one having ordinary skill in the art to add NaI to the polar organic solvent of Gorden to improve catholyte conductivity.

Claim(s) 1-3, 5, 7, 8, 15, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2012/0141856) in view of Gotou et al. (US 4,578,325), hereafter Gordon II and Gotou.
Regarding Claims 1-2 and 20, Gordon II teaches a rechargeable battery comprising one or more galvanic cells (Figs. 1 and 5) comprising: a negative electrode compartment 16 housing a negative electrode active material 17, wherein the negative electrode active material consists of a liquid alkali metal selected from the group consisting of molten sodium and molten sodium alloys; a positive electrode compartment 11 housing a mixture of a positive electrode active material 13 and a positive electrolyte 14, wherein the positive electrode active material 13 comprises elemental sulfur and/or Na2Sx depending on the charge state of the galvanic cell, wherein x has a value between 1 and 32, the positive electrolyte 14 comprises a polar organic solvent 14 that partially or completely dissolves the Na2Sx (see e.g., para. [0012], [0016], and the positive electrode compartment 11 is in fluid communication with a pump (i.e., valve or other regulating mechanism, see e.g., para. [0037]) and a second reservoir 35 such that the pump may circulate the positive electrode active material and positive electrolyte between the second reservoir and the positive electrode compartment during charge or discharge of the galvanic cell; and a sodium ion conductive ceramic membrane 15 separating the negative electrode compartment from the positive electrode compartment, see e.g., paras. [0030]-[0063].
Gordon II does not teach the negative electrode compartment is in passive fluid communication with a first reservoir external to the negative electrode compartment such that the liquid alkali metal passively flows between the negative electrode compartment and the first reservoir as the galvanic cell charges or discharges. However, Gotou teaches the negative electrode compartment (lower compartment of cell 10) is in passive fluid communication (via piping 52, 53) with a first reservoir (12) external to the negative electrode compartment (lower compartment of cell 10) such that the liquid alkali metal (4) passively flows between the negative electrode compartment and the first reservoir (12) when desired. The inclusion of the piping and reservoir allows liquid sodium to be drained for safety reasons or for the filtration of the molten sodium to improve the purity thereof, thereby improving battery life, cols. 2-5. It would be obvious to one having ordinary skill in the art to include a first reservoir external to the negative electrode compartment such that the liquid alkali metal passively flows between the negative electrode compartment and the first reservoir to improve safety or to improve battery life, as suggested by Gotou. 
It is noted the limitation “as the galvanic cell charges or discharges” is related to the manner of operating the device, which does not differentiate the apparatus from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the prior art teaches all the structural limitations of the claim as detailed above. 
Regarding Claim 3, Gordon II teaches a heat source 230 for maintaining the temperature of the membrane, negative electrode active material, and positive active material and positive electrolyte from 100 °C to 200 °C, see e.g., para. [0063], [0070].
Regarding Claim 5, Gordon II teaches a NaSICON membrane, see e.g., Fig. 1.
Regarding Claims 7-8, Gordon II teaches the polar organic solvent comprises one or more polar protic solvents, the polar protic solvent is selected from a primary amide and a secondary amide (e.g., foramide acetamide,, methyl formamide, methylacetamide, etc, see e.g., para. [0013]).
Regarding Claim 15, Gordon II teaches a positive electrode current collector 8 in the positive electrode compartment 11 and electrically connected to the positive electrode active material 13, see e.g., para. [0039], [0072].
Regarding Claim 25, Gordon II teaches a negative electrode current collector 23 in the negative electrode compartment 16 and electrically connected to the negative electrode active material 17, see e.g., para. [0061], and Fig.2.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon II and Gotou in view of Lu et al. (“Advanced intermediate-temperature Na–S battery”, Energy Environ. Sci., 2013, 6, 299–306, of record), hereinafter Lu.
Regarding Claims 17-18, Gordon II teaches the positive electrolyte comprises a polar organic solvent (e.g., tetraglyme, diglyme), but does not consider salts (e.g., NaI) for the sodium sulfur battery, as required by instant claims 17 and 18. However, Lu specifically uses NaI in tetraglyme to increase ionic conductivity of the solvent, allowing for higher cathode utilization rates and cell capacity, see e.g., Lu page 301 left column, and page 303 right column to page 304 left column. Thus, it would be obvious to one having ordinary skill in the art to add NaI to the polar organic solvent of Gorden II to improve catholyte conductivity.

Claims 1-3, 5, 7-12, 15-16, 19-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2016/0049658) in view of Yang et al. (Sodium–Sulfur Flow Battery for Low-Cost Electrical Storage, Adv. Energy Mater. 2018, 8, 1701991, DOI: 10.1002/aenm.201701991), Winn (US 3,533,848), Gordon et al. (US 2018/0363153), and Bradwell et al. (US 2011/0014505), hereinafter Chae, Yang, Winn, Gordon, and Bradwell.
Regarding Claims 1, 2, 5, 7-11 and 20, Chae teaches a rechargeable battery comprising one rechargeable galvanic cell (see e.g., title, abstract, Fig. 1) comprising: a negative electrode compartment 410 housing a negative electrode active material 400 consisting of a liquid alkali metal selected from the group consisting of molten sodium and molten sodium alloys (see e.g., Fig. 1 and paras. [0073], [0082]-[0084]). Chae further teaches a positive electrode compartment 100 housing a mixture of a positive electrode active material 210 and a positive electrolyte 220, wherein the positive electrode active material 210 comprises elemental sulfur and/or Na2Sx depending on the charge state of the galvanic cell, wherein x has a value between 1 and 32 (see e.g., paras. [0074]-[0079], [0086], see also claim 4-5), the positive electrolyte 220 comprises a polar organic solvent (para. [0061], e.g., 1,3-propanediol) selected from one or more polar protic solvents selected from the group consisting an alcohol (e.g., polyhydroxy alcohols such as ethylene glycol, e.g., para. [0061]), and wherein the polar organic solvent comprises an alcohol and a solvent selected from acetamide (e.g., ethylene glycol and N,N-dimethyl acetamide, see e.g., para. [0061]) that partially or completely dissolves the Na2Sx, see e.g., para. [0087]. It is noted that the cathode 210 includes polysulfides (e.g., Na2Sx, x is 1-5, see e.g., para. [0049]); the polysulfides are formed in the cathode compartment 100 by combining with the S mixed in the cathode electrolyte with the sodium from the anode and electrons supplied via the current collector. Given that the cathode 210 with the polysulfide thereon is impregnated into the electrolyte (para. [0087]) which includes organic solvents capable of at least partially dissolving polysulfides (see e.g., para. [0061], e.g., ethylene glycol), then the positive electrolyte of Chae is expected to partially dissolve Na2Sx. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01, II. Finally, Chae teaches a sodium ion conductive ceramic membrane 300 separating the negative electrode compartment 420 from the positive electrode compartment 100, see e.g., paras. [0006],[0055], and [ 0080]-[0081].
Chae does not teach the positive electrode compartment is in fluid communication with a pump and a second reservoir such that the pump may circulate the positive electrode active material and positive electrolyte between the second reservoir and the positive electrode compartment during charge or discharge of the galvanic cell. However, Yang teaches decoupling the energy and power thermal management of a sodium sulfur battery by incorporating features of conventional flow cells into the sulfur battery. Specifically, the catholyte (including active material and electrolyte) is in fluid communication with a pump and a second reservoir (external storage tank) such that the pump may circulate (e.g., intermittently) the active material and electrolyte between the second reservoir and the positive electrode compartment during battery charging/discharging, see e.g., Fig. 1 and page 1701991 left column. The advantages of this type of cell are similar to those of conventional flow batteries. That is, excellent scalability of storage capacity due to decoupling between energy storage and power delivery. Additionally, since only the stack is kept at the necessary temperature for battery operation (the tank is left at room temperature), thermal management needed for battery operation is minimized and consequentially lowers the cost. Additionally, Gordon teaches continual or intermittent flow increases velocity of flow, thereby diminishing the boundary layer at the separator, and increasing ion transport, see e.g., para. [0060]. Bradwell states circulation is advantageous to enhance the transport of reactive species or products; the circulation introduces materials to or conveys materials away from the electrode/electrolyte interface, thus enhancing the battery’s current density, see e.g., para. [0090]. It would be obvious to one having ordinary skill in the art the positive electrode compartment is in fluid communication with a pump and a second reservoir such that the pump may circulate the positive electrode active material and positive electrolyte between the second reservoir and the positive electrode compartment during charge or discharge of the galvanic cell to 1) decoupling the energy and power thermal management (suggested by Yang), 2) minimized the thermal management needed for battery operation and consequentially lower the cost (suggested by Yang), 3) diminishing the boundary layer at the separator, and increase ion transport (suggested by Gordon), and 4) enhance the transport of reactive species or products, thereby enhancing the battery’s current density (suggested by Bradwell). Additionally, the modification would be obvious because a separate tank allows for excellent scalability of storage capacity due to decoupling between energy storage and power delivery, as suggested by Yang.
Chae does not teaches a first reservoir external to and in passive fluid communication with the negative electrode compartment such that the liquid alkali metal may passively flow between the negative electrode compartment and the first reservoir as the cell operates. However, Winn teaches a first reservoir 114 external to and in passive fluid communication (via 116/118 or a “return passage”) with the negative electrode compartment (defined by housing 110) such that the liquid alkali metal (molten sodium) may passively flow between the negative electrode compartment (defined by housing 110) and the first reservoir 114, thereby easily transporting the molten sodium to the cell or away therefrom, see e.g., cols. 2-3 and Fig. 1. It would be obvious to one having ordinary skill in the art to include a first reservoir external to the negative electrode compartment such that the liquid alkali metal passively flows between the negative electrode compartment and the first reservoir, as suggested by Winn, to easily transport the molten sodium to (or away from) the cell. Additionally, Winn teaches the external reservoir (e.g., 114) allows for the cell unit to be small in comparison to the total energy output expected (col. 3). It would be obvious to one having ordinary skill in the art to include an external reservoir in passive fluid communication to the negative electrode compartment to enable the cell unit to be small in comparison to the total energy output expected, as suggested by Winn.
It is noted the limitation “as the galvanic cell charges or discharges” is related to the manner of operating the device, which does not differentiate the apparatus from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the prior art teaches all the structural limitations of the claim as detailed above. 
Regarding Claim 3, Chae teaches the operating temperature of the cell is between 100°C to 200°C, see para. [0078], thereby implying a heating source is necessary for at least one of the ceramic membrane, negative electrode active material, and/or the positive electrode active material and positive electrolyte. Further, Gordon teaches a heat source (heater 136) operable with the anolyte compartment, and/or the catholyte compartment provides the necessary heat during battery operation, see e.g., [0056]-[0058]. As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would have been obvious for a person of ordinary skill in the art to include a heat source as suggested by Gordon, as doing so is taught by prior art and within the design choice of the practitioner in the art to achieve the desired temperature range of Chae.
Regarding Claim 12, Chae teaches the positive electrolyte comprises one or more of an alcohol (e.g., polyhydric alcohols such as ethylene glycol) and a polar aprotic solvent (e.g., NMP, dimethyl carbonate, diethyl carbonate), see e.g., para. [0061]. Further, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06, I. Chae does not teach the polar aprotic solvent (NMP) is in lesser quantity than the alcohol. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. 
Regarding Claim 15, Chae teaches a positive electrode current collector disposed in the positive electrode compartment 100 and electrically connected to the positive electrode active material 210, see e.g., paras. [0037], [0071], [0087].
Regarding Claim 16, Chae teaches a positive electrode current collector comprises carbon foam, nickel foam, nickel mesh, and carbon felt, see e.g., para. [0072].
Regarding Claim 19, Chae teaches the battery operated for about 18 hours, see e.g., para. [0089]; as such the first reservoir (as modified by Winn) and the second reservoir are of a size to hold the respective electrode active material sufficient for about 1 to 50 hours of discharge operation of the cell. Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), see MPEP 2144.05, I.
Regarding Claim 25, Chae teaches a negative electrode current collector in the negative electrode compartment and electrically connected to the negative electrode active material, see e.g., paras. [0037], [0072], [0088], and Fig.2.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae, Yang, Winn, Gordon, and Bradwell in view of Chu et al. (US 6,030,720, of record), hereinafter Chu.
Regarding Claims 12-14, Chae teaches a polar aprotic solvent comprising N-methyl-2-pyrrolidone (NMP), as well as dimethyl carbonate and diethyl carbonate (see e.g., para.[0061]), in combination with an alcohol (e.g., ethylene glycol see e.g., para. [0061]), but does not teach the amount of alcohol (e.g., ethylene glycol) is greater than a polar aprotic solvent (e.g., NMP), specifically 60 % ethylene glycol and 40 % NMP. However, Chu teaches NMP is a known co-solvent for alkali metal-S batteries in combination with ethylene glycol, see e.g., col. 13 line 65 to col. 14 line 55. Chu teaches battery performance is improved by employing electrolytes designed to solubilize polysulfides because more sulfur discharge products in solution is available for electrochemical reaction, see e.g., col. 12 lines 30-37. Compounds such as ethylene glycol fall into the category of an acceptor solvent that assists in the solvation of sulfide and polysulfide anions, while NMP does not fall into such a category, see e.g., col. 14 lines 24-41. It would be obvious to one having ordinary skill in the art the amount of alcohol (ethylene glycol) is greater than NMP to ensure the polysulfide anions remain solubilized, hence available for electrochemical reaction, thereby improving battery performance. Chu’s suggestion of a greater amount of alcohol than NMP equates to about > 50 % ethylene glycol and < 50 % NMP. This concentration may not overlap with the claimed 60 % ethylene glycol and 40 % NMP, but is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), MPEP 2144.05, I. Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II., A.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chae, Yang, Winn, Gordon, and Bradwell in view of Bhavaraju et al. (US 2015/0030896, of record), hereinafter Bhavaraju.
Regarding Claims 3-4, Chae does not explicitly teach a heat source or that the heat source is a heat exchanger. However, Bhavaraju teaches a heat management system 80 that includes a heater and heat exchanger capable of maintaining the cell within a suitable operating temperature, see e.g., para. [0092]. Operating a temperatures of below about 150 °C is advantageous because it requires less energy to heat and/or dissipate heat from the cell as the cell function and are less dangerous to use/handle, see e.g., para. [0098]. It would be obvious to one having ordinary skill in the art to utilize a heat exchanger as the heat management system because this element is well known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (controlling temperature) to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). It would be obvious to one having ordinary skill in the art the heat source maintains battery temperature between 100 °C to 200 °C because such temperatures require less energy as the cell function and are less dangerous to use/handle, as suggested by Bhavaraju.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chae, Yang, Winn, Gordon, and Bradwell as evidenced by Fischer et al. (US 4,018,969, of record).
Regarding Claim 6, Chae teaches the positive electrolyte comprises ethylene glycol, see e.g., para. [0061]. Fischer teaches the resistivity of ethylene glycol from about 100 °C to about 200 °C is about 35.5 Ω cm to 10.9 Ω cm, see e.g., Table 2, which equates to a conductivity of about 28 mS/cm to 92 mS/cm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I. Further, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the electrolyte is the same as that claimed, thus must have the same conductivity in the same temperature range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729